Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant is advised that should claim 38 be found allowable, claim 43 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Applicant is advised that should claim 51 be found allowable, claim 60 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 


When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 46 is objected to because of the following informalities:  --a—should be inserted before “countercurrent zone”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-41, 43-46, 49-54, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	On lines 5-8 of claims 51 and lines 11-14, it is unclear as to what degree is implied by “at least essentially”.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
 line 3, 5, and 7 of claim 51 and line 10, 11, and 13 of claim 60 recite the broad recitation “round” and “circular” which is the narrower statement of the shape range/limitation;
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


Claims 38-40, 43-46, 49, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Gappa et al (US 4,007,116) in view of Bӧhringer et al (WO 2008/110233 A1).
With respect to claim 38, Gappa et al disclose a method for treatment of water for the purpose of adsorptive removal of organic-based contaminants (see the paragraph spanning columns 1-2) including the step of passing water to be treated through a countercurrent filter apparatus 3 (see the Figure), the water being treated and purified, on the one hand, and a particulate adsorption material (e.g., activated carbon), on the other hand are conducted in countercurrent to one another in such a way that the water to be treated and purified is passed through a bed of the adsorption material present in the countercurrent filter apparatus for adsorptive removal of the contaminants and the bed is exchanged and regenerated by removal and supply of the adsorption material in countercurrent to the water to be treated (see from line 56 of col. 1 to line 5 of col. 2, and from line 57 of col. 2 to line 41 of col. 3), the adsorption material being introduced continuously into the countercurrent the countercurrent filter apparatus (e.g., via flow line 21, see example 2 in col. 6), the adsorption material being removed from the countercurrent filter apparatus (e.g., via flow line 10) and sent and subjected to a continuous thermal regeneration operation with desorption of the contaminants (e.g., with fluidized bed reactor 12), the regenerated adsorption material being introduced continuously into the counter current filter apparatus in a water entry region (e.g., via flow line 21), water to be treated being introduced continuously into the countercurrent filter apparatus in a water entry region (e.g., via flow line 6, see example 1 in col. 6) and water treated being removed continuously from the countercurrent filter apparatus in a water exit region, wherein the water to be treated, on the one hand, and the adsorption material, on the other hand (e.g., via flow line 22), water being treated and adsorption material in the countercurrent filter apparatus having 
Concerning claim 39, Gappa et al disclose the countercurrent filter apparatus as being provided for uptake, storage and release of the particulate adsorption material, the countercurrent filter apparatus including at least one housing 3 having at least one countercurrent zone (e.g., between the hopper in an upper portion of the housing and the water distributer 4 in the lower part of the housing) and the at least one water entry region (e.g., adjacent element 4) and the east one water exit region (adjacent a top of vessel 3).
	Regarding claim 40, Gappa et al disclose the countercurrent filter apparatus as being provided for uptake, storage and release of the particulate adsorption material and wherein the countercurrent filter apparatus comprises at least one housing 3, the housing including at least one countercurrent zone (e.g., between the hopper in an upper portion of the housing and the water distributer 4 in the lower part of the housing) and at least one water entry region (e.g., adjacent element 4) and the water exit region (adjacent a top of housing 3), the countercurrent 
With respect to claim 43, Gappa et al disclose water to be treated, on the one hand, and the adsorption material, on the other hand, in the countercurrent filter apparatus as having opposing flow directions and are contacted with one another in countercurrent to one another in the countercurrent filter apparatus (see from line 56 of col. 1 to line 5 of col. 2)).
As to claim 44, Gappa et al disclose the water to be treated and purified being introduced into the countercurrent filter apparatus as being conducted through the countercurrent zone (e.g., between the hopper in an upper portion of the housing and the water distributer 4 in the lower part of the housing) of the countercurrent filter apparatus disposed downstream of the water entry region (e.g., adjacent element 4) of the countercurrent filter apparatus, based on the water’s direction of flow  (see lines 56-65 of col. 1).
Concerning claim 45, Gappa et al disclose a filtering rate of at least 10 m/h in the countercurrent zone of the countercurrent filter apparatus (see lines 18-25 of col. 6).
Regarding claim 46, Gappa et al disclose the adsorption material as being fed at least essentially continuously to the countercurrent filter apparatus and the adsorption material being conducted continuously through the countercurrent filter apparatus (e.g., via the hopper at the top of housing 3), the adsorption material being withdrawn continuously from the countercurrent filter apparatus (e.g., via outlet 5), the adsorption material introduced into the countercurrent filter apparatus 3 being conducted through a countercurrent zone (e.g., between the hopper in an upper portion of the housing and the water distributer 4 in the lower part of the housing) of the countercurrent filter apparatus disposed downstream of the water exit region (e.g., adjacent the upper end of housing 3) of the countercurrent filter apparatus, based on the adsorption material’s direction of flow, the adsorption material being present in the countercurrent filter 
Concerning claim 49, Gappa et al disclose the water to be treated and the adsorption filter material as being conducted in countercurrent to one another in the countercurrent zone in an operating state (see lines 57 of col 2 to line 6 of col. 3).
Regarding claim 50, Gappa et al disclose a ratio of the height H1 to the diameter D1 of the countercurrent zone as being at least 1.5:1 (see lines 18-25 of col. 6).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-41, 43-46, 49-54, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,093,555 in view of Bӧhringer et al (WO 2008/110233 A1).
Although the claims at issue are not identical, they are not patentably distinct from each for the following reasons.
Claims 12 and 19 of the patent recite all of the details of instant claim 38 with the exception of the limitations the activated carbon being spherical activated carbon having an abrasion resistance of at least 90% determined according to ASTM D3802-05 and a bulk density of 250-700 g/L determined according to ASTM B527-93/00. Bӧhringer et al disclose an adsorption material for treating water (see lines 11-18 of the machine translation), the adsorption material being spherical activated carbon (see lines 397-398) having an abrasion resistance of at least 90% determined according to ASTM D3802-05 (see lines 319-322) and a 
Claims 39-41 are broad enough to be read upon claim 1 of the patent;
Claims 43-46 read upon claims 13-19 of the patent;
Claim 49 is broad enough to be read upon claim 14 of the patent;
Claim 50 reads upon claim 3 of the patent;
Claim 51 reads upon claim 4 of the patent;
Claim 52 reads upon claim 1 of the patent;
Claim 53 reads upon claim 7 of the patent;
Claim 54 reads upon claim 17 of the patent;
Claims 12 and 19 of the patent recite all of the details of instant claim 60 with the exception of the limitations the activated carbon being spherical activated carbon having an abrasion resistance of at least 90% determined according to ASTM D3802-05 and a bulk density of 250-700 g/L determined according to ASTM B527-93/00. Bӧhringer et al disclose an adsorption material for treating water (see lines 11-18 of the machine translation), the adsorption material being spherical activated carbon (see lines 397-398) having an abrasion resistance of at least 90% determined according to ASTM D3802-05 (see lines 319-322) and a bulk density of 150-750 g/L determined according to ASTM B527-93/00 of which encompasses the claimed range of 250-700 g/L. It would have been obvious to have substituted the spherical activated carbon disclosed by Bӧhringer et al for the granular activated carbon recited in the patent claims in order to provide the predictable result of treating water with activated carbon as taught by Bӧhringer et al.

2/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,093,555 has been reviewed and is NOT accepted.
The disclaimer fee of $170 in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.

The declaration under 37 CFR 1.132 filed 2/4/2021 is insufficient to overcome the rejection of claim 38 based upon Gappa et al in view of  Bӧhringer et al as set forth in the last Office action because: 
The argument that the results of the combination are not predictable is not considered persuasive since both references disclose purifying water with activated carbon and because the carbon of Bӧhringer et al has qualities including excellent abrasion and bursting resistance required for use in the process of Gappa et al;
the argument that there is no motivation to combine the references (KSR Rational G, see M.P.E.P. 2143 I) does not apply to the rationale used to reject instant claim 38 (KSR Rationale A).

Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Applicant’s argument that there is no motivation to combine the references (KSR Rational G, see M.P.E.P. 2143 I) does not apply to the rationale used to reject instant claim 38 (KSR Rationale A).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773